BYRD, J.
1. The appellee moves to dismiss the appeal, on the ground that the clerk has not certified that any surety for costs of the appeal was given, or that any appeal was taken. The appellee having joined in the assignments of error, the motion must be overruled, under the authority of Thompson v. Lee, 28 Ala. 453.
2. The appellee also moves to strike the bill of exceptions from the record, on the ground that it does not appear to have been signed by the judge of probate in term time. We think that it sufficiently appears that the bill of exceptions was signed during the term at which the cause was tried ; and the motion must be denied.
3. The bill of exceptions states, that “ the entire record of the court was in evidence”; but it is not set out in this transcript. In this state of the record, we cannot say that the court erred in the decree rendered.
Affirmed.